United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 14-1510
                          ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

              Samuel Anguiano Gonzales, also known as Larry Sosa

                        lllllllllllllllllllll Defendant - Appellant
                                        ____________

                      Appeal from United States District Court
                   for the Eastern District of Missouri - St. Louis
                                   ____________

                            Submitted: September 4, 2014
                              Filed: October 27, 2014
                                   [Unpublished]
                                  ____________

Before BYE, SMITH, and KELLY, Circuit Judges.
                            ____________

PER CURIAM.

       Samuel Gonzales directly appeals the statutory-maximum sentences that the
district court1 imposed after he pled guilty to child-pornography offenses. His counsel


      1
        The Honorable Carol E. Jackson, United States District Judge for the Eastern
District of Missouri.
has moved to withdraw, and has filed a brief under Anders v. California, 386 U.S. 738
(1967), challenging Gonzales’s sentence and arguing that (1) the Guidelines
calculations were incorrect, (2) the sentence is substantively unreasonable, and (3) the
application of the Guidelines violated Gonzales’s constitutional rights. For the
reasons that follow, each of these arguments fails.

        First, we conclude that Gonzales may not challenge the Guidelines calculations
because he specifically agreed in his plea agreement to the application of all but one
of the enhancements, and at sentencing he withdrew his objection to the remaining
enhancement. See United States v. Thompson, 289 F.3d 524, 526-27 (8th Cir. 2002)
(where defense counsel withdrew objections to presentence report, defendant was
precluded from arguing those objections on appeal); United States v. Nguyen, 46 F.3d
781, 783 (8th Cir. 1995) (defendant who explicitly and voluntarily exposes himself
to specific sentence may not challenge that punishment on appeal). Second, we
conclude that the within-Guidelines-range sentence was not substantively
unreasonable. See United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en
banc). Third, construing counsel’s constitutional argument as an Eighth Amendment
challenge to the length of the sentence, we reject that challenge as meritless, see
Harmelin v. Michigan, 501 U.S. 957, 994-96 (1991); and finally, having reviewed the
record in accordance with Penson v. Ohio, 488 U.S. 75 (1988), we find no
nonfrivolous issues. Accordingly, we affirm the judgment of the district court, and
counsel’s motion to withdraw is denied until he advises Gonzales how to seek further
relief through a petition for rehearing or filing a writ of certiorari.
                         ______________________________




                                          -2-